Citation Nr: 1237318	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-37 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of both knees.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for urinary tract infection.

4.  Entitlement to a disability evaluation in excess of 60 percent for ischemic heart disease.

5.  Entitlement to a disability evaluation in excess of 10 percent for hypertension.

6.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate.



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service as a member of the Philippine Army, United States Armed Forces in the Far East (USAFFE) from December 1941 to September 1942.  He was a prisoner of war (POW) from April 1942 to September 1942.  The Veteran was a member of the Philippine Army from August 1945 to June 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in Manila, the Republic of the Philippines. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board denied service connection for arthritis of the knees in a final February 1988 decision.

2.  Evidence received since the February 1988 decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for arthritis of the knees, and does not raise a reasonable possibility of substantiating the claim. 

3.  Bronchial asthma did not become manifest in service and is not shown to be related to service. 

4.  Urinary tract infection did not become manifest in service and is not shown to be related to service. 

5.  Chronic congestive heart failure; or, workload of 3 METS or less; or, left ventricular dysfunction with an ejection fraction of less than 30 percent has not been objectively demonstrated.  

6.  The evidence does not show that the Veteran's systolic blood pressure is predominantly 200 or more or that his diastolic pressure is predominately 110 or more.

7.  The Veteran currently has service connection for ischemic heart disease, rated as 60 percent disabling, and for hypertension, rated as 10 percent disabling; he does not have a single service-connected disability ratable as 100 percent disabling. 

8.  The service-connected disabilities do not render him unable to care for his daily needs without requiring the aid and attendance of another person. 

9. The Veteran's service-connected disabilities do not substantially confine him to his home or immediate premises. 


CONCLUSIONS OF LAW

1.  New and material evidence not having been received, the claim for entitlement to service connection for arthritis of the knees is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2012). 

2.  Service connection for bronchial asthma is not warranted.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

3.  Service connection for urinary tract infection is not warranted.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

4.  The criteria for an evaluation in excess of 60 for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2012).

5.  The criteria for an evaluation in excess of 10 percent rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.104 Diagnostic Code 7101 (2012).

6.  The criteria for the assignment of special monthly compensation based on the need for the regular aid and attendance of another person or at the housebound rated have not been met.  38 U.S.C.A. § 1114, 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.350, 3.351, 3.352 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment." Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Complete preadjudication notice was sent in August 2008 and November 2008 letters.

VA has obtained service treatment records and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  VA need not obtain an examination on the issues of entitlement to service connection for bronchial asthma and urinary tract infection as the evidentiary record does not show that the Veteran's current disabilities are associated with an established event, injury, or disease in service; or otherwise may be associated with military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 

Claim to Reopen-New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108. New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's claim of entitlement to service connection for arthritis of the knees was denied in a final February 1988 Board decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

The evidence of record at the time of the February 1988 Board decision consisted of the Veteran's service treatment records, VA and private medical treatment records, and VA examination reports. 

Evidence relating to the claim for service connection for arthritis of both knees received since the February 1988 Board decision that is new consists of VA and private treatment records, VA examination reports, and statements from the Veteran. 

The evidence added to the record following the February 1988 Board decision does not contain medical evidence showing that the Veteran's current arthritis of the knees is related to service or was manifested within the first postservice year.  Therefore, while these records are new, they are not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  The record still lacks competent evidence demonstrating that the Veteran's arthritis of the knees is related to his active duty. 

Accordingly, the Board finds that the evidence received subsequent to February 1988 is not new and material and does not serve to reopen the Veteran's claim for service connection for arthritis of the knees.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a). The appeal is denied. 

Service Connection

In general, service connection may be granted for a current disability resulting from injury or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records do not show any complaints or treatment for urinary tract infection or bronchial asthma.  The separation examination in June 1946 noted normal lungs and genito-urinary examinations.

The Veteran filed claims for service connection in March 1961, November 1980, May 1982, June 1984, January 1987, March 1987, and July 1996 that did not include urinary tract infection or bronchial asthma among the claimed disabilities.

VA examination in September 1982 included genitourinary and respiratory findings and did not note any urinary tract infection or bronchial asthma.  VA examination in April 2001 noted normal breath sounds.  

On VA examination in February 2003, the Veteran reported shortness of breath.  An October 2003 VA examination noted bronchitis.  A July 2008 statement from J.T.D., Jr., M.D., reported that the Veteran had been treated in 2005, 2006, and 2007 for difficulty breathing, with a diagnosis of recurrent bronchial asthma.  It also noted dysuria.

A July 2008 treatment record from R.R., M.D., noted that the Veteran had been seen in July 2008 for urinary tract infection.  

A May 2011 private physician's statement indicated that the Veteran was treated on that date for chronic obstructive pulmonary disease (COPD).

Regarding direct and presumptive service connection, it is reasonably established that the Veteran has a current diagnosis of bronchial asthma and that he has been treated for urinary tract infection.  There is no evidence, however, that the Veteran had bronchial asthma or urinary tract infection in service (nor does the Veteran allege such).  Also, there is no competent medical evidence of record indicating that the Veteran's bronchial asthma and/or urinary tract infection is otherwise directly related to service, including his recognized POW experience.  Bronchial asthma and urinary tract infection are not among the diseases for which there is a presumption of service connection for former POWs.  See 38 C.F.R. §§ 3.307, 3.309(c).  In the absence of any such evidence, there is no basis for awarding service connection for bronchial asthma or urinary tract infection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ischemic Heart Disease

Service connection for ischemic heart disease was granted in a September 1997 rating decision.  An initial 30 percent rating was granted from July 1995.  A May 2000 rating decision increased the rating to 60 percent from August 1999.  The Veteran filed his current claim for increase in August 2008.

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 60 percent evaluation contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  The next higher (and maximum) evaluation of 100 percent contemplates documented coronary artery disease (Code 7005) or myocardial infarction (Code 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005 (2012). 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

On VA examination in September 2008, the Veteran reported daily chest pain, including at rest, and occasionally with dizziness.  He reported no recent hospitalizations and no syncope.  There was no history of myocardial infarction.  The examiner stated that chronic congestive heart failure was not present and there had not been more than one episode of congestive heart failure in the past year.  An ejection fraction of 66 percent was reported.  Heart size was normal by X-ray.  METs was reported as 4-5.

On VA examination in July 2011, the Veteran reported chest pain relieved by rest.  He reported dizziness and shortness of breath.  There was no history of myocardial infarction.  The examiner stated that chronic congestive heart failure was not present.  Stress testing was medically contraindicated.  The examiner estimated the METs as 5-6, with sitting in a chair, no chores, sedentary, no sports, no gardening, and few steps with assistance in walking noted as resulting in dyspnea.  An ejection fraction of 64 percent was reported.  Heart size was larger than normal by echocardiogram.  

On review, the Board finds that an evaluation in excess of 60 percent for the Veteran's ischemic heart disease is not warranted.  In this regard, there is no evidence of chronic congestive heart failure to warrant a higher evaluation under Diagnostic Code 7005.  Also, the Veteran's estimated METS are 4-6, thus there is no evidence of a workload of 3 METs or less.  Finally, there is no evidence of an ejection fraction of less than 30 percent.  A higher evaluation for ischemic heart disease is therefore not warranted.

Hypertension

Service connection for hypertension was granted in a November 2005 rating decision.  An initial 10 percent rating was assigned from November 2004.  The Veteran filed his current claim for increase in August 2008.

Under Diagnostic Code 7101, a 10 percent evaluation is assigned when the evidence shows diastolic pressure predominately 100 or more, or systolic pressure predominately 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure of 100 or more which is controlled by continuous medication; a 20 percent evaluation is assigned where systolic pressure is predominantly 200 or more, or diastolic pressure is predominately 110 or more; a 40 percent evaluation is assigned where diastolic pressure is predominately of 120 or more; and, a 60 percent rating is assigned when the evidence shows diastolic pressure predominately 130 or more.  The 60 percent rating is the highest available under the Diagnostic Code.  

A March 2006 VA examination noted blood pressure as 150/70.  On VA examination in September 2008, blood pressure was noted as 180/90.  On VA examination in July 2011, blood pressure was noted as 200/80.

As noted above, in order to warrant a 20 percent rating for hypertension, the evidence would have to show that the Veteran's systolic pressure is predominantly 200 or more or that his diastolic pressure is predominately 110 or more.  38 C.F.R. § 4.104, DC 7101.  Here, while one systolic reading of 200 is present, the other two readings of record are well below that.  Thus, the Veteran's systolic pressure may not be said to be predominately 200 or more.  Further, at no time has the Veteran's diastolic pressure been shown to be 110 or more.  

In summary, the Board finds that the evidence does not show that the Veteran's systolic blood pressure is predominantly 200 or more or that his diastolic pressure is predominately 110 or more.  Accordingly, the Board concludes that the criteria for a 20 percent rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.104 DC 7101.

Extra-Schedular Consideration

The Veteran's disabilities are also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations. 38 C.F.R. § 3.321 (2012).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disabilities of ischemic heart disease and hypertension.  The symptoms of those disabilities are contemplated under the applicable rating criteria for heart disease and hypertension.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.

SMC

SMC  is payable where a veteran has a service-connected disability that renders him so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3). 

The Veteran has service connection for ischemic heart disease, rated as 60 percent disabling, and for hypertension, rated as 10 percent disabling.  He also receives a total disability based on individual unemployability (TDIU) rating. 

A veteran will be considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have visual acuity of 5/200 or less in both eyes, contraction of visual field of vision to five degrees or less; (2) is a patient in a nursing home due to physical or mental incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.350(a).  38 C.F.R. § 3.350(c). 

The Veteran does not have service connection for a vision disorder.  He has nonservice-connected vision disorders (vision 5/200 in the left eye due to macular degeneration and cataracts, and enucleation of the right eye due to injury), but nonservice-connected disorders are not considered as factors for entitlement to aid and attendance.  The criteria of 38 C.F.R. § 3.350(c)(1) are accordingly not met. 

The evidence does not show, and the Veteran has not asserted, that he is a resident in a nursing home.  The criteria of 38 C.F.R. § 3.350(c)(2) are accordingly not met. 

The question accordingly is whether the Veteran has established a factual need for aid and attendance, under the criteria of 38 C.F.R. § 3.350(a) as set forth below, as a result of his service-connected disabilities. 

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.350(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. § 3.350(a) be found to exist in order to establish entitlement to aid and assistance, but that at least one of the enumerated factors must be present. 

The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need. 

The Veteran submitted the instant claim in August 2008.  

The veteran had a VA examination for aid and attendance in September 2008.  He arrived in a wheelchair accompanied by his daughter.  The examiner noted that the Veteran stays at home most of the time, sitting in his rocking chair all day, sometimes singing.  He listened to the radio and watched his grandchildren playing.  The Veteran was noted to have dizziness once or more per day as well as moderate short-term memory loss.  Impairments affecting his ability to protect himself from his daily environment included chest pain, loss of vision in the right eye, poor vision in the left eye, joint pains, and body weakness.  The Veteran was unable to dress and undress, bathe, groom, and toilet.  The examiner noted that the Veteran could walk without the assistance of another person only within his own home.  He required a cane for ambulation.  The Veteran could leave the house for medical care only.  The examiner stated that the Veteran is "92 years old with blind right eye and poor vision left eye.  Had multiple joint pains affecting his lower back, knees, and shoulders.  During those flare-ups he needs the help of another person to perform his daily activities.  Had also shortness of breath and easy fatigue and elevated blood pressure which moderately restricts his daily activities."

On VA heart examination conducted in September 2008, the examiner stated that the Veteran's heart and hypertension conditions had a moderate effect on his activities of daily living.

A physician's statement in July 2009 noted that the Veteran was confined mostly to bed and needs assistance for his personal needs.  The physician identified the Veteran's disabilities as generalized body weakness, total blindness of right eye, blurred vision of left eye, osteoarthritis, and chest pain due to ischemic heart disease.  

On VA heart examination conducted in July 2011, the examiner stated that the Veteran's heart and hypertension conditions had a severe effect on his activities of daily living.  The same physician estimated the Veteran's METs as 5 to 6, which corresponds to only a 30 percent disability evaluation, and certainly no worse than 60 percent under Diagnostic Code 7005.  

In summary, the totality of the evidence shows that the Veteran's service-connected ischemic heart disease and hypertension do not cause him to require the aid and attendance of another person in order to perform the functions of daily living.  He demonstrably does require aid and attendance due to nonservice-connected vision problems and arthritis, but these disorders are not factors in determining eligibility for SMC. 

If a claimant does not qualify for SMC for aid and attendance, he or she may still be paid SMC if he or she has a single disability rated as 100 percent disabling and either has additional service-connected disabilities independently ratable at 60 percent or more, or is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d). 

A claimant is "permanently housebound" when he or she is substantially confined to the house (ward or clinical areas if institutionalized) or immediate premises due to service-connected permanent disabilities. 38 C.F.R. § 3.350(i)(2). 

The Veteran in this case does not have a single service-connected disability rated as 100 percent disabling and thus does not satisfy the threshold criterion for payment of housebound benefits. 

There is also no evidence that his service-connected disabilities (ischemic heart disease and hypertension) cause him to be permanently housebound/ substantially confined to his home or premises.  

In addition to the medical evidence, the Board has carefully considered the lay evidence offered by the Veteran, including his correspondence to VA.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.   However, even assigning full credence to the Veteran's assertions, he has not demonstrated that his service-connected disabilities, alone, cause him to need regular aid and attendance of another person.  He has also not shown that he is housebound due to service connected disabilities alone. 

Based on the evidence and analysis above, the Board finds that the criteria for SMC  for aid and attendance or for being housebound are not met.  Accordingly, the appeal must be denied. 


ORDER

New and material evidence not having been received to reopen a claim of entitlement to service connection for arthritis of both knees, that benefit is denied.

Service connection for bronchial asthma is denied.

Service connection for urinary tract infection is denied.

A disability evaluation in excess of 60 percent for ischemic heart disease is denied.

A disability evaluation in excess of 10 percent for hypertension is denied.

SMC based on the need for regular aid and attendance of another person or at the housebound rate is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


